


Exhibit 10.19


2013 Incentive Compensation Program


On February 8, 2013, the Chairman of the Board and independent directors, acting
pursuant to authority delegated by the Board of Directors (the "Board"),
approved the participation of Tesoro Logistics GP, LLC's (the "Company")
President and Vice President of Operations in the Tesoro Corporation 2013
Incentive Compensation Program (the "2013 ICP" or the "2013 Program"). In
addition, the Board approved the target payout for such officers.  The 2013
Program consists of two equally weighted components: Tesoro Corporation's
overall performance and Business Unit performance outlined below. The
performance results of Tesoro Corporation and the individual business units may
be adjusted to take into account unbudgeted business decisions, unusual or
non-recurring items, and other factors, as approved by Tesoro Corporation's
Compensation Committee, to determine the total amount, if any, available under
the 2013 ICP. The Chairman of the Board and independent directors of the Company
have discretion to adjust individual awards, if any, for Company executives
based on their assessment of an individual executive's performance relative to
successful achievement of goals, business plan execution and other leadership
attributes.


Component 1 - Corporate Performance - weighted as 50% of total bonus opportunity
measured against target with the range of outcomes between 0% to 200%. Tesoro
Corporation performance metrics include the following:


•
Achievement of earnings before interest, taxes, depreciation and amortization
("EBITDA") measured on a margin neutral basis (this is the more heavily weighted
metric, constituting 50% of the bonus opportunity for the corporate performance
component);

•
Safety - Targeted improvement in recordable incidents;

•
Process Safety Management - Targeted improvement in the number of process safety
incidents;

•
Environmental - Targeted improvements in the number of environmental incidents;
and

•
Cost Management - Measurement of non-capital cash expenditure versus budget
(this metric constitutes 35% of the bonus opportunity for the corporate
performance component).



Component 2 - Business Unit Performance - weighted as 50% of total bonus
opportunity measured against target with the range of outcomes between 0% to
200%. Business Unit performance is measured through balanced scorecards with
performance metrics including, but not limited to:


•
Safety and Environmental;

•
Cost Management;

•
Improvements in EBITDA; and

•
Business improvement and value creation initiatives.





